Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: In combination with the other limitations of the claims, the cited prior arts fail to teach “wherein when a frequency band of the brain wave signal is a ẟ frequency band, the control device is configured to control the light emitting device not to emit light; when the frequency band of the brain wave signal is a θ frequency band, the control device is configured to control the light emitting device to emit light with brightness less than a predetermined value; when the frequency band of the brain wave signal is a ά frequency band or an A frequency band, the control device is configured to control the light emitting device to emit light with at least one of a set color and a set brightness; when the frequency band of the brain wave signal is a β frequency band or a B frequency band, the control device is configured to control the light emitting device to emit light with a first color; and when the frequency band of the brain wave signal is a ɣ frequency band or a Γ frequency band, the control device is configured to control the light emitting device to emit light with a second color” as required by claims 1 and 12. Claims 2 thru 4 and 6 thru 11 are allowed based upon their dependency to claim 1, and claims 13 thru 19 are allowed based upon their dependency to claim 12.

Claims 1-4, and 6-19 are in condition for allowance

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KURTIS R. BAHR whose telephone number is (571)270-1057.  The examiner can normally be reached on M-TH 11-9:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Taningco can be reached on 571-272-8048.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KURTIS R BAHR/Examiner, Art Unit 2844